          Case 1:21-cr-00175-TJK Document 160 Filed 09/07/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )
                        v.                        ) Case No. 1:21-cr-195
                                                  )
 ETHAN NORDEAN, et al.,                           ) Judge Timothy J. Kelly
                                                  )
         Defendants.                              )
                                                  )

 DEFENDANT NORDEAN’S NOTICE OF SUBMISSION OF VIDEO CLIP EVIDENCE

        Defendant Ethan Nordean, through his counsel, files this notice that, on September 7,

2021, he submitted directly to chambers via Dropbox two .mp4 files entitled: (1) “Block Video

A 9 7 21” and (2) “Block Video B 9 7 21.”

        The files are shortened versions of video clips produced by the government on August

31. The videos were extracted from a device seized from the home of Eddie Block in January

2021.

Dated: September 7, 2021                     Respectfully submitted.

                                             /s/ David B. Smith
                                             David B. Smith (D.C. Bar No. 403068)
                                             108 N. Alfred St.
                                             Alexandria, VA 22314
                                             Phone:(703)548-8911
                                             Fax:(703)548-8935
                                             dbs@davidbsmithpllc.com

                                             Nicholas D. Smith (D.C. Bar No. 1029802)
                                             7 East 20th Street
                                             New York, NY 10003
                                             Phone: (917) 902-3869

                                             Counsel to Nordean




                                                                                                1
         Case 1:21-cr-00175-TJK Document 160 Filed 09/07/21 Page 2 of 2




                                     Certificate of Service

       I hereby certify that on the 7th day of September, 2021, I filed the foregoing notice with

the Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF)

to the following CM/ECF user(s):

              Jim Nelson
              Assistant United States Attorney
              555 4th Street, N.W., Room 4408
              Washington, D.C. 20530
              (202) 252-7846

       And I hereby certify that I have mailed the document by United States mail, first class

postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                    /s/ David B. Smith
                                                    David B. Smith, D.C. Bar No. 403068
                                                    David B. Smith, PLLC
                                                    108 North Alfred Street, 1st FL
                                                    Alexandria, Virginia 22314
                                                    (703) 548-8911 / Fax (703) 548-8935
                                                    dbs@davidbsmithpllc.com




                                                                                               2
